                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                      No. 5:12-CR-376-IF


 UNITED STATES OF AMERICA,                        )
                                                 ')
                V.                                )
                                                  )          REASSIGNMENT ORDER
 ALEJANDRO GARCIA-LAGUNAS,                        )
          Defendant.                              )




       At the direction of the Court, and for the continued efficient administration of justice, the

above-captioned case is reassigned to the Honorable Terrence W. Boyle, Chief United States

District Judge, for all further proceedings. Senior United States District Judge James C. Fox is no
                                 (

longer assigned to the case. All future documents shall reflect the revised case number of 5: 12-

CR-376-lBO .



      . SO ORDERED. This the 18th day of March, 2019.



                                                             Peter A. Moore, Jr.
                                                             Clerk of Court
